SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff appeals a judgment of the District Court (Naomi Reice Buchwald, Judge), entered on May 6, 2002, dismiss*162ing plaintiffs attorney-malpractice, breach of contract, fraud, and 42 U.S.C. § 1985 civil rights claims. The District Court held that plaintiffs malpractice, contract, and civil rights claims were barred by the statute of limitations, and that plaintiffs fraud claim failed, for several reasons, to state a claim on which relief could be granted. De Carlo v. Ratner, 204 F.Supp.2d 630 (S.D.N.Y.2002). For substantially the reasons stated by the District Court in its comprehensive opinion of April 30, 2002, id., we affirm the dismissal of plaintiffs claims.
We have reviewed all of the plaintiffs pro se arguments. For the reasons set forth above, the judgment of the District Court is AFFIRMED.